DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-4, 6-7, 9-12, 14-19, 22 and 24 are all the claims.
2.	Claims 5, 8 and 13 are canceled, Claims 1, 3-4, 6-7, 9-11, 19, and 22 are amended and new Claim 24 is added in the Response of 6/14/2022.
3.	Claim 6 is amended by Examiner’s Amendment set forth below.
4.	Claims 1-4, 6-7, 9-12, 14-19, 22 and 24 are all the claims under examination.

Information Disclosure Statement
5.	The IDS of 6/3/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn.
a) The substitute specification (with marked-up copy) is a bona fide effort to rectify those deficiencies for the improper use of the term, e.g., Sepharose, BIACore, Tween-20, Tris, Ficoll, CytoTox 96, BD FACSCanto II, Allegra X-15R, Trizol, FMAT 8100 HTS System, which is a trade name or a mark used in commerce.
b) The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code at p. 21, line 14 is withdrawn. The substitute specification (with marked-up copy) is a bona fide effort to rectify the deficiency.
c) The objection to the specification for a typographical error for “3X10^5/well” on p. 63 at line 17 is withdrawn in view of the substitute specification (with marked-up copy) being a bona fide effort to rectify the deficiency.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 1-19 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite f is not for the canceled claims and withdrawn for the pending claims.
	a) The rejection of Claims 1-19 and 22 for reciting: “amino acid differences” in generic Claim 1; “amino acid mutations” in dependent Claims 4 and 8; and “amino acid changes” in Claim 7 is moot and withdrawn. The phrase in Claim 1 is deleted, the phrase in Claims 4 and 8 is amended to refer to a specific back mutation and the phrase in Claim 7 is amended to refer to a specific back mutation. The amendment does not raises new issues under 112, 4th paragraph.
b) The rejection of Claim 1 for reciting both broad and narrow limitations is withdrawn in view of the amendments to Claim 1 to delete the broad recitation in each of elements i)-v) for the phrases “HCDR variants having 3, 2 or 1 amino acid difference(s)” and “LCDR variants having 3, 2 or 1 amino acid difference(s)”. 

c) The rejection of Claims 5, 8 and 10 for improper Markush group language under MPEP 2117 is withdrawn for amended Claim 10 and moot for canceled Claims 5 and 8.
	d) The rejection of Claims 1-19 and 22 for reciting: “as set forth in SEQ ID NOs:_” is moot for the canceled claims and withdrawn in view of the amendments to clarify the sequence of the SEQ ID NO..
e) The rejection of Claim 13 is moot for the canceled claim. 

Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claims 1-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims. Claim 1 is amended to eliminate the phrase “variants having 3, 2, or 1 amino acid difference(s).”


Scope of Enablement

9.	The rejection of Claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for the genus of anti-TGIT variants for any of elements i)-v) in generic Claim 1 in a method for treating any disease associated with human TIGIT, in vivo, is withdrawn.  
Applicants amended claim 1 to: no longer recite anti-TGIT variants and instead, is drawn to an anti-TIGIT antibody or antigen-binding fragment thereof, wherein the heavy chain variable region comprises HCDR1, HCDR2 and HCDR3 comprising sequences of SEQ ID NOs: 21, 22, 23, respectively, and the light chain variable region comprises LCDR1, LCDR2 and LCDR3 comprising sequences of SEQ ID NOs: 24, 25 and 26, respectively; and  to recite wherein the disease associated with human TIGIT is tumor, cancer or immune disease.

EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Pollock on 7/19/2022.
The application has been amended as follows: 
6. (Currently Amended) The monoclonal antibody or antigen-binding fragment thereof according to claim 3, wherein the heavy chain variable region sequence of the humanized antibody is selected from the group consisting of: SEQ ID NO: 51, 

REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance:
a) The Examiner’s Amendment to Claim 6 corrects the improper Markush group language.
b) The text and sequence search for the anti-human TIGIT antibody comprising the VH CDR1-3 of SEQ ID NOS: 21-23 and the VL CDR1-3 of SEQ ID NOS: 24-26 is free from the art and supported for its use in the treatment of tumors, cancers and immune diseases by way the working examples in the specification. See Examples 11-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Claims 1-4, 6-7, 9-12, 14-19, 22 and 24 are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643